Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (12/08/2021) has been entered. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon new entry, claims (1, 8 -12, 19 -24) remain pending on this application, of which the four parallel running independent claims (1, 12, 23 and 24) have been amended. Claims (2 -7 and 13 -18) were cancelled.

3.1.	The Examiner undersigned would like to thanks Atty. S. Kopchik. (Reg. No. 61,215) for the cooperation expediting the case, new list of amendments provided, and for the detailed stated remarks and observations. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided.

                                                            Notice of Allowance

4.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1, 8 -12, 19 -24) as following:

                                                         Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The four parallel running independent claim (1, 12, 23 and 24) and the associated dependencies, are directed to a codec implementation (Figs 1 and 41) employing inter-prediction techniques and affine models, able to derive and store motion vectors (MVs) in the process, as illustrated in at least Fig. 55; [specs; 0588 -0596]. The invention is specifically directed to a device and method for: derive motion vectors for each of a plurality of second blocks located adjacent to a current block to be decoded, 
the second motion vectors being derived by projecting first motion vectors at control points located at corners of a first block decoded in affine mode onto the corresponding control points located at corners of each of the 3plurality of second blocks, and 
each of the plurality of second blocks having a fixed predetermined size (8x8) regardless of the shape of the first block store the derived second motion vectors in the memory in association with plurality of second blocks; 
determines, as motion vector predictors at control points of the current block, motion vectors including the second motion vectors;	

5.2.	The new set of incorporated feature/steps, combined with the rest of the limitations of the cited technique, it has no analogous in the art, at the time the invention was made or filed, and is/are therefore considered a novelty.

5.3.	The below list of Prior art (PA) on record (see Section 6), fails to fairly disclose and/or suggest the details/steps of the new amended inter-prediction technique (see section 5.1).

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claims to limitations, are constructed in such manner, it’s to be in condition for allowance.

      Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 11,019,358 B2		Lee; et al.		H04N19/176; H04N19/184; H04N19/52;
US 11,303,923 B2		Boyce; et al.		H04N19/543; H04N19/52; H04N19/573;
US 11,323,696 B2		Lee; et al.		H04N19/105; H04N19/176; H04N19/52;
US 11,032,563 B2		Xu; et al.		H04N19/513; H04N19/176; H04N19/52;
US 2019/0327482 A1		Lin; et al.		H04N19/174; H04N19/86; H04N19/513; 
US 2021/0160527 A1		Chuang; et al.		H04N19/105; H04N19/176; H04N19/513; 

6.2.	Non-Patent Literature:

_ Inter-prediction and motion vector coding; Yang – 2018;
_ Affine transform prediction for next generation of video coding; 2015;
_ An efficient four-parameter affine motion model for video coding; Li - 2017;

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.